     Case 4:18-cv-06336-HSG Document 104-1 Filed 12/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
10

11   JANE SMITH and JANE ROE, on behalf                 Case No. 4:18-cv-06336-HSG
     of themselves and all others similarly
12   situated,                                       [PROPOSED] SCHEDULING ORDER

13                       Plaintiffs,
                                                                     CLASS ACTION
14          v.
                                                     Judge: Hon. Haywood S. Gilliam, Jr.
15   UNITED HEALTHCARE INSURANCE
     CO. and UNITED BEHAVIORAL
16   HEALTH,

17                       Defendants.

18

19

20

21          The Court sets the following deadlines pursuant to Federal Rule of Civil Procedure 16 and
22   Civil Local Rule 16-10:
23
                       Class Certification Period                  Proposed Deadline
24
                 Deadline to file motions to compel                 January 22, 2021
25               relating to discovery disputes as of that
                 date
26
                 Substantial completion of all document            February 19, 2021
27
                 productions and written fact discovery
28               (other than that which are the subject of
                                                                              PROPOSED SCHEDULING ORDER
                                                                                  CASE NO. 4:18-cv-06336-HSG
     Case 4:18-cv-06336-HSG Document 104-1 Filed 12/14/20 Page 2 of 2



 1                    Class Certification Period                  Proposed Deadline
 2             the motions to compel)
 3
               Completion of any further document                   March 19, 2021
 4             production and written fact discovery
               arising out of rulings on the motions to
 5             compel filed by January 22, 2021 (if
               ruled upon on or before February 19,
 6             2021)
 7
               Completion of fact depositions                       April 16, 2021
 8
               Exchange of opening class certification               May 7, 2021
 9             expert reports, and completion of any
               further fact discovery arising out of
10             deposition testimony
11             Exchange of rebuttal class certification              June 4, 2021
               expert reports
12

13             Close of class certification expert                   June 18, 2021
               discovery
14
               Plaintiff’s motion for class certification            July 16, 2021
15             due
16             Opposition to motion for class                      August 27, 2021
17             certification due

18             Reply in support of class certification            September 24, 2021
               due
19
               Hearing on motion for class certification       To be determined based on
20                                                                 Court availability
21
     This scheduling order supersedes and replaces all deadlines previously set by the Court.
22

23          IT IS SO ORDERED.
24

25                                                   __________________________
                                                     HAYWOOD S. GILLIAM, JR.
26                                                   United States District Judge
27

28
                                                                             PROPOSED SCHEDULING ORDER
                                                                                 CASE NO. 4:18-cv-06336-HSG
